DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7-9, 14, and 20 are objected to because of the following informalities:
in claim 7, line 7: “the” should be inserted before “movement of the mouth”;  
in claim 8, line 7: “the” should be inserted before “movement of the mouth”;
in claim 9, line 7: “the” should be inserted before “movement of the facial muscle”;
in claim 14, line 6: “the” should be inserted before “movement of the living body”;
in claim 20, line 6: “obtain information” should be “obtain the information”; and
in claim 20, lines 8-9 “biological information” should be “the biological information”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “suitable” in line 6 and line 8 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the metrics are and how those metrics are judged so as to determine whether a condition is suitable or not suitable.  The term “not suitable” in claim 1, line 6 and “a suitable condition” in claim 1, line 8 are therefore rendered indefinite by the use of the term “suitable.”
Claims 2-18 are rejected by virtue of their dependence from claim 1.
Claim 8 recites the limitation "a pair of electrodes" in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “a pair of electrodes” of claim 5, line  5.  Clarification is required. 
Claim 11 recites “wherein the information is obtained by using a sensor provided in the body of the apparatus” in lines 2-3, which is a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim 12 recites “wherein the information is obtained by using a sensor provided in the body of the apparatus” in lines 2-3, which is a method step.A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 15 recites "wherein the information is obtained from an external apparatus" in lines 2-3 which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 17-18 are rejected by virtue of their dependence from claim 15.
Claim 16 recites "wherein the information is obtained from an external apparatus" in lines 2-3 which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 17 recites “inappropriate” in line 8, which is a relative term that which renders the claim indefinite. The term “inappropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Claim 19 recites “suitable” in line 6 and line 8 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the metrics are and how those metrics are judged so as to determine whether a condition is suitable or not suitable.  The term “not suitable” in claim 19, line 6 and “a suitable condition” in claim 19, line 8 are therefore rendered indefinite by the use of the term “suitable”.
Claim 20 recites “suitable” in line 8 and line 10 claim 20 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the metrics are and how those metrics are judged so as to determine whether a condition is suitable or not suitable.  The term “not suitable” in claim 20, line 8 and “a suitable condition” in line 10 are therefore rendered indefinite by the use of the term “suitable.”
Claims 2, 3, 11, and 15 are rejected based on their dependency on Claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9, 11-12, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to outputting a guide to a suitable condition using a computational algorithm, which is an abstract idea.  Claim 1 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:
[A1] “obtain information”;
[B1] “if the obtained information indicates that a condition is currently not suitable for measuring biological information of a living body wearing a body of the apparatus, output a guide to a suitable condition for measuring the biological information of the living body”.
These elements [A1]-[B1] of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and/or (3) they involve methods of organizing human activity 
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: “a processor”.
The processor of claim 1 does not integrate the exception into a practical application of the exception.  In particular, the element “a processor” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element “a processor” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a 
Claims 2-9, 11-12, and 15-16 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claims 11-12: “wherein the information is obtained by using a sensor provided in the body of the apparatus;” and 
Claims 15-16: “wherein the information is obtained from an external apparatus.”
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the elements of claims 11-12 and 15-16 merely disclose the nature of the information without requiring a sensor or an external apparatus.  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they merely disclose the nature of the information without requiring a sensor or an external apparatus.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 19 is directed to outputting a guide to a suitable condition using a computational algorithm, which is an abstract idea.  Claim 19 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 19 is as follows:
Step 1: Claim 19 is drawn to a machine.
Step 2A – Prong One: Claim 19 recites an abstract idea.  In particular, claim 19 recites the following limitations:  
[A1] obtaining information; and
[B1] if the obtained information indicates that a condition is currently not suitable for measuring biological information of a living body wearing a body of the apparatus, outputting a guide to a suitable condition for measuring the biological information of the living body
These elements [A1]-[B1] of claim 19 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and/or (3) they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A – Prong Two: Claim 19 recites the following limitations that are beyond the judicial exception: “[a] non-transitory computer readable medium storing a program causing a computer to execute a process for measuring biological information” 
These elements do not integrate the exception into a practical application of the exception.  In particular, these elements “are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the “[a] non-transitory computer readable Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 20 is directed to outputting a guide to a suitable condition using a computational algorithm, which is an abstract idea.  Claim 20 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a machine.
Step 2A – Prong One: Claim 20 recites an abstract idea.  In particular, claim 20 recites the following limitations:  
[A1] obtain information, and 
[B1] if the obtained information indicates that a condition is currently not suitable for measuring biological information of the living body wearing a body of the apparatus, output a guide to a suitable condition for measuring the biological information of the living body. 
These elements [A1]-[B1] of claim 20 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and/or (3) they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A – Prong Two: Claim 20 recites the following limitations that are beyond the judicial exception:
[A2] a body comprising an electrode that obtains biological information by being in contact with a living body; and 
[B2] a controller. 

Step 2B: Claim 20 does not recite additional elements that amount to significantly more than the judicial exception itself.  
In particular, the recitation [A2] is merely insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  For example, LAPLANTE-LEVESQUE et al. (US 20180263562 A1) at paragraph [0121] shows that such electrodes are conventional, routine and well known. .  Also, the element [B2] do not qualify as significantly more because the limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aumer et al. (US 9794653 B2).
Referring to Claim 1: Aumer teaches a biological information measuring apparatus comprising a processor configured to obtain information (“wearable biometric monitoring device having at least one sensor configured to detect and/or measure physiological information…and at least one processor in communication with at least one sensor” (Column 2, lines 22-27)) and if the obtained information indicates that a condition is currently not suitable for measuring 
Referring to Claim 2:  Aumer further teaches the biological information measuring apparatus according to Claim 1, wherein the guide is output as a sound (Column 13, lines 14-15: “audio-visual communication to the user are illustrative only and not meant to be limiting”). 
Referring to Claim 3: Aumer further teaches the biological information measuring apparatus according to Claim 1, wherein the information is obtained from a state of the living body on which the body of the apparatus is worn (“the adjustment mechanism may be any type of device that facilitates proper placement of the biometric monitoring device 10 relative to the body of the subject” - Column 11, lines 38-56 and Column 2, lines 49-56).
Referring to Claim 4: Aumer further teaches the biological information measuring apparatus according to Claim 2, wherein the information is obtained from a state of the living body on which the body of the apparatus is worn (“the adjustment mechanism may be any type of device that facilitates proper placement of the biometric monitoring device 10 relative to the body of the subject” - Column 11, lines 38-56 and Column 2, lines 49-56).
Referring to Claim 11: Aumer further teaches the biological information measuring apparatus according to Claim 1, wherein the information is obtained by using a sensor provided in the body of the apparatus (see Column 7, line 63 - Column 8, line 7: “monitoring device…include any type of device…that may be worn by and/or attached to a subject that includes at least one sensor/sensing element/sensor module”).
Referring to Claim 12: Aumer further teaches the biological information measuring apparatus according to Claim 2, wherein the information is obtained by using a sensor provided in the body of the apparatus (see Column 7, line 63 - Column 8, line 7: “monitoring device…include any type of device…that may be worn by and/or attached to a subject that includes at least one sensor/sensing element/sensor module”). 
Referring to Claim 13: Aumer further teaches a biological measuring apparatus according to claim 11, wherein the sensor detects a posture of the body of the apparatus (Figures 7A, 8A and 8B), and wherein the guide directs the living body to adjust a wearing state of the body of the apparatus (see Figures 8A and 8B which illustrate “instructions for properly positioning a biometric monitoring device 10 in the form of an earbud within the ear of the user…the graphical illustration 210a of Fig 8A instructs user to place the earbud inside the ear, and the graphical illustration 210b of Fig 8B instructs the user to rotate the earbud forward such that the earbud arm fits between the intertragic notch and “locks” the sensor region of the earbud inside the ear” (Column 13, lines 4-12)). 
Referring to Claim 15: Aumer further teaches the biological information measuring apparatus according to Claim 1, wherein the information is obtained from an external apparatus (Figure 1 and Column 4, line 65- Column 5, line 3 “remote device” also see Column 9, lines 4-17). 
Referring to Claim 16: Aumer further teaches the biological information measuring apparatus according to Claim 2, wherein the information is obtained from an external apparatus (Figure 1 and Column 4, line 65- Column 5, line 3: “remote device”; also see Column 9, lines 4-17)
Referring to Claim 18: Aumer further teaches the biological information measuring apparatus according to Claim 15; and the external apparatus (Figure 1).
Referring to Claim 19: Aumer further teaches a non-transitory computer readable medium storing a program causing a computer to execute a for measuring biological information, the process comprising: obtaining information ; and if the obtained information indicates that a condition is currently not suitable for measuring biological information of a living body wearing a body of the apparatus , outputting a guide to a suitable condition for measuring the biological information of the living body (see Column 20, line 28 - Column 21, line 43: “it is understood that a block of the block diagrams and flow diagrams, can be implemented by computer program instructions that are performed by one or more computer circuits…may be stored in a tangible computer-readable medium”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aumer et al. (US 9794653 B2) further in view of Goldstein (US 20160324478 A1), and further in view of Han et al. (US 20180184935 A1). 
Referring to Claim 5: Aumer teaches a biological information measuring apparatus with at least one physiological sensor (see Aumer: Column 3, lines 12-23) and a processor that can be configured to output a guide if the device is not being worn correctly (see Aumer: Column 15, lines 1-28), but is silent to wherein the guide is output if a blink of the living body is detected from a potential difference generated between a pair of electrodes in contact with the living body and wherein the guide directs the living body not to blink. 
Goldstein teaches a physiological monitoring device that inserts to a subject’s ear with sensors that can include a pair of electrodes (see Paragraph [0070]) where the sensors “detect physiological changes…and provide for neurological readings including brainwaves” (see Paragraph [0078]). Goldstein further teaches a gesture control module (3B) “for detecting certain user movements…for detecting a wink or blink of one or both eyes…[which] can be local to the earpiece” (see paragraph [0071]). It would be clear to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus with physiological sensors as taught by Aumer, with the electrodes of Goldstein in order to “provide for neurological readings including brainwaves” (see Goldstein Paragraph [0078]). Aumer, as modified by Goldstein is silent to wherein the guide is output if a blink of the living body is detected and wherein the guide directs the living body not to blink.
Han teaches a method and system for neuro-feedback training where brainwave signals are measured by at least one sensor attached to a user (abstract; also see Figure 1). Han further teaches detecting eye blinking and other facial muscle movements which are known for causing 
 Referring to Claim 6: Aumer teaches a biological information measuring apparatus with at least one physiological sensor (see Aumer: Column 3, lines 12-23) and a processor that can be configured to output a guide if the device is not being worn correctly (see Aumer: Column 15, lines 1-28), but is silent to wherein the guide is output if a blink of the living body is detected from a potential difference generated between a pair of electrodes in contact with the living body and wherein the guide directs the living body not to blink. 
Goldstein teaches a physiological monitoring device that inserts to a subject’s ear with sensors that can include a pair of electrodes (see Paragraph [0070]) where the sensors “detect physiological changes…and provide for neurological readings including brainwaves” (see Paragraph [0078]). Goldstein further teaches a gesture control module (3B) “for detecting certain user movements…for detecting a wink or blink of one or both eyes…[which] can be local to the 
Han teaches a method and system for neuro-feedback training where brainwave signals are measured by at least one sensor attached to a user (abstract; also see Figure 1). Han further teaches detecting eye blinking and other facial muscle movements which are known for causing artifacts while measuring brainwave signals (see Paragraph [0053]). According to Han, blinking and other facial movements are considered brainwave signals that should be inhibited, and further teaches that the system can “provide feedback signals to the user in various manners, to guide and…suppress the inhibited frequency” (see Paragraph [0023]; it is clear that the inhibited frequency, in this case, would be blinking, and providing feedback to the user suppresses this frequency.). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the computing system of the biological information measuring apparatus as taught by Aumer, as modified by Goldstein, with the method and system for neuro-feedback training where brainwaves are measured and eye blinking is considered an artifact of Han  in order to “remove the signal noise and derive the power spectrum of the brainwave signal” (see Han Paragraph [0053]) and “provide feedback based on the measurements” (see Han Paragraph [0004]).
Referring to Claim 7: Aumer teaches a biological information measuring apparatus with at least one physiological sensor (see Aumer: Column 3, lines 12-23) and a processor that can be 
Goldstein teaches a physiological monitoring device that inserts to a subject’s ear with sensors that can include a pair of electrodes (see Paragraph [0070]) where the sensors “detect physiological changes…and provide for neurological readings including brainwaves” (see Paragraph [0078]). Goldstein further teaches a gesture control module (3B) “for detecting certain user movements” (see paragraph [0071]). It would be clear to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus with physiological sensors as taught by Aumer, with the electrodes of Goldstein in order to “provide for neurological readings including brainwaves” (see Goldstein Paragraph [0078]). Aumer, as modified by Goldstein is silent to wherein the guide is output if a blink of the living body is detected and wherein the guide directs the living body not to blink.
Han teaches a method and system for neuro-feedback training where brainwave signals are measured by at least one sensor attached to a user (abstract; also see Figure 1). Han further teaches detecting eye blinking and other facial muscle movements which are known for causing artifacts while measuring brainwave signals (see Paragraph [0053]). According to Han, blinking and other facial movements are considered brainwave signals that should be inhibited, and further teaches that the system can “provide feedback signals to the user in various manners, to guide and…suppress the inhibited frequency” (see Paragraph [0023]; it is clear that the inhibited frequency, in this case, would be mouth movement, and providing feedback to the user would be 
Referring to Claim 8: Aumer teaches a biological information measuring apparatus with at least one physiological sensor (see Aumer: Column 3, lines 12-23) and a processor that can be configured to output a guide if the device is not being worn correctly (see Aumer: Column 15, lines 1-28), but is silent to wherein the guide is output if a blink of the living body is detected from a potential difference generated between a pair of electrodes in contact with the living body and wherein the guide directs the living body to suppress movement of the mouth of the living body. 
Goldstein teaches a physiological monitoring device that inserts to a subject’s ear with sensors that can include a pair of electrodes (see Paragraph [0070]) where the sensors “detect physiological changes…and provide for neurological readings including brainwaves” (see Paragraph [0078]). Goldstein further teaches a gesture control module (3B) “for detecting certain user movements” (see paragraph [0071]). It would be clear to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus with physiological sensors as taught by Aumer, with the electrodes of Goldstein in order to “provide for neurological readings including brainwaves” (see Goldstein 
Han teaches a method and system for neuro-feedback training where brainwave signals are measured by at least one sensor attached to a user (abstract; also see Figure 1). Han further teaches detecting eye blinking and other facial muscle movements which are known for causing artifacts while measuring brainwave signals (see Paragraph [0053]). According to Han, blinking and other facial movements are considered brainwave signals that should be inhibited, and further teaches that the system can “provide feedback signals to the user in various manners, to guide and…suppress the inhibited frequency” (see Paragraph [0023]; it is clear that the inhibited frequency, in this case, would be mouth movement, and providing feedback to the user would be to guide the living body to suppress movement of the mouth). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the computing system of the biological information measuring apparatus as taught by Aumer, as modified by Goldstein, with the method and system for neuro-feedback training where brainwaves are measured and eye blinking is considered an artifact of Han  in order to “remove the signal noise and derive the power spectrum of the brainwave signal” (see Han Paragraph [0053]) and “provide feedback based on the measurements” (see Han Paragraph [0004]).
Referring to Claim 9: Aumer teaches a biological information measuring apparatus with at least one physiological sensor (see Aumer: Column 3, lines 12-23) and a processor that can be configured to output a guide if the device is not being worn correctly (see Aumer: Column 15, lines 1-28), but is silent to wherein the guide is output if movement of a facial muscle is detected from a potential difference generated between a pair of electrodes in contact with the living body 
Goldstein teaches a physiological monitoring device that inserts to a subject’s ear with sensors that can include a pair of electrodes (see Paragraph [0070]) where the sensors “detect physiological changes…and provide for neurological readings including brainwaves” (see Paragraph [0078]). Goldstein further teaches a gesture control module (3B) “for detecting certain user movements” (see paragraph [0071]). It would be clear to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus with physiological sensors as taught by Aumer, with the electrodes of Goldstein in order to “provide for neurological readings including brainwaves” (see Goldstein Paragraph [0078]). Aumer, as modified by Goldstein is silent to wherein the guide is output if a blink of the living body is detected and wherein the guide directs the living body to suppress movement of the facial muscle of the living body.  
Han teaches a method and system for neuro-feedback training where brainwave signals are measured by at least one sensor attached to a user (abstract; also see Figure 1). Han further teaches detecting eye blinking and other facial muscle movements which are known for causing artifacts while measuring brainwave signals (see Paragraph [0053]). According to Han, blinking and other facial movements are considered brainwave signals that should be inhibited, and further teaches that the system can “provide feedback signals to the user in various manners, to guide and…suppress the inhibited frequency” (see Paragraph [0023]; it is clear that the inhibited frequency, in this case, would be facial muscle movement, and providing feedback to the user would be to guide the living body to suppress facial movement). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the .
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aumer et al. (US 9794653 B2) further in view of Tokuchi et al. (US 20190231211 A1) and further in view of Kong (US 20180339148 A1).. 
Referring to Claim 10: Aumer teaches a biological information measuring apparatus wherein the apparatus is worn on an ear of the living body (see Aumer column 5 lines 4-6 and figures 2A-2B) and comprises at least one physiological sensor (see Aumer: Column 3, lines 12-23) and a processor (see Aumer column 2, lines 21-41), but is silent to wherein the processor detects a contact state of a pair of electrodes from a potential difference generated between the electrodes, the electrodes being in contact with the living body when the body of, wherein the guide is output based on the contact state of the pair of electrodes, and wherein the guide directs the living body to adjust the sizes of the electrodes.
Tokuchi teaches a brain wave measurement device (element 2) that measures brain waves by use of electrodes (see Paragraphs [0025], [0037-0038]) and comprises a signal check function which detects a contact state of a pair of electrodes (see Paragraph [0171]). Tokuchi teaches that “if the degree of contact is less than a predetermined level, contact is determined to be poor and the brain wave measurement device 2 notifies the user terminal 3 of an error…the user terminal 3 [then] displays a message that prompts the user to place the brain wave measurement device 2 in closer contact” (see Paragraph [0171]). It would be obvious to one of ordinary skill in the art, 

Kong teaches a system and method for ear-arranged transcutaneous vagus nerve stimulation in which comprises of “a pair of conductive stimulating electrode contacts or exchangeable silicone sticky electrodes with different sizes (see Paragraph [0014] and figure 2A). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus with a processor that can be configured to output a guide as taught by Aumer, as modified by Tokuchi, with the different sizes of electrodes of Kong in order to enhance “contact between the electrodes and the skin” (see Paragraph [0014]) and guide the user to change the size of the electrode “based on the size of the user’s ear” (see Paragraph [0010]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aumer et al. (US 9794653 B2) further in view of Han et al. (US 20180184935 A1).
Referring to Claim 14: With regards to Claim 11, Aumer teaches the biological information measuring apparatus wherein the sensor detects movement of the body of the apparatus (Figure 19 and Column 18, line 57 - Column 19, line 7), but is silent to wherein the guide directs the living body to suppress movement of the living body.
.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aumer et al. (US 9794653 B2) further in view of Janse et al. (US 20110144779 A1). 
Referring to Claim 17: Aumer teaches the biological information measuring apparatus, wherein the information is obtained from an external apparatus (Figure 1 and Column 4, line 65- Column 5, line 3 “remote device” also see Column 9, lines 4-17), but is silent to the information being captured image data, the captured image data being data of an image of a wearing state in which the body of the apparatus is worn on the living body, wherein the guide is output in 
Janse teaches a device for processing data for a wearable apparatus, “the device comprising an input unit adapted to receive input data, means for generating information, referred to as wearing information, which is based on sensor information and indicates a state, referred to as wearing state, in which the wearable apparatus is worn” (see Paragraph [0011]). Janse further teaches the captured image data being data of an image of a wearing state in which the body of the apparatus is worn on the living body (the data the is received in the input unit may be fit to receive “image data…[and] may be processed…in conformity with a wearing state (see Paragraph [0046]); it is clear that the image data would be captured image data of the wearing state of the body of the apparatus), wherein the guide is output in response to the wearing state being inappropriate (“the output data obtained by processing the input data in accordance with the detected wearing information may be an audio data that is output via loudspeakers” (see Paragraph [0046]) and wherein the guide directs the living body to correct the wearing state of the body of the apparatus (“the device can be adjusted in dependence with the result of detecting the wearing state…of a wearable apparatus” (see Paragraph [0017])). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus, wherein the information is obtained from an external apparatus by Aumer with the device for processing a wearing state of a wearable apparatus of Janse in order to “obtain proper performance of the wearable apparatus” (see Janse Paragraph [0017]). 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aumer et al. (US 9794653 B2) further in view of Goldstein (US 20160324478 A1).
Referring to Claim 20:  Aumer teaches a biological information measuring apparatus comprising a controller configured to obtain information (“wearable biometric monitoring device having at least one sensor configured to detect and/or measure physiological information…and at least one processor in communication with at least one sensor” (Column 2, lines 22-27)) and if the obtained information indicates that a condition is currently not suitable for measuring biological information of a living body wearing a body of the apparatus output a guide to a suitable condition for measuring the biological information of the living body (Figures 4-8B and Column 12, line 3 - Column 13, line 12 “the processor(s) determines whether the fit of the biometric monitoring device 10 is okay or whether the user needs to readjust the biometric monitoring device 10 in some way, and this information is communicated to the user”), but is silent to a body comprising an electrode that obtains biological information by being in contact with a living body. 
Goldstein teaches a physiological monitoring device that inserts to a subject’s ear with sensors that can include electrodes (see Paragraph [0070]) where the sensors “detect physiological changes…and provide for neurological readings including brainwaves” (see Paragraph [0078]).  would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the biological information measuring apparatus as taught by Aumer with the electrodes of Goldstein in order to “more accurately make…anticipatory determinations,” in this case to predict a suitable condition for measuring in terms of electrode size and position (see Goldstein paragraph [0079]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791